*157
ORDER

PER CURIAM.
AND NOW, this 15th day of October, 2012, the Petition for Allowance of Appeal is hereby GRANTED. The issues, as stated by petitioners, are:
1. Whether [the] Commonwealth Court erred by determining that the videotape statement of a subject child is not admissible because the Administrative Law Judge heard testimony describing the statements before viewing the videotape?
2. Whether [the] Commonwealth Court erred by requiring that the videotape statement of a young victim of sexual abuse be corroborated by other evidence?